Citation Nr: 1434627	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected schizophrenia with depressive symptoms for the period from October 23, 1996, to November 27, 2006.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability for the period prior to November 28, 2006.


REPRESENTATION

Appellant represented by:	Robert C. Chisholm, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to February 1956.

This matter comes before the Board of Veterans' Appeals  (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for schizophrenia with depressive symptoms and assigned a 30 percent rating, effective October 23, 1996.  A December 2008 rating decision granted a 100 percent rating for schizophrenia effective November 28, 2006.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In March 2010, the Board denied the issue of entitlement to an increased rating for schizophrenia with depressive symptoms.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The decision was vacated and remanded by the Court to the Board in order to comply with the January 2011 Joint Motion for Partial Remand (Joint Motion). 

In August 2011, the Board granted an increased 50 percent rating for the period from May 11, 1998, to November 27, 2006, and denied a rating higher than 30 percent for the period prior to May 11, 1998.  The Veteran appealed the Board's decision to the Court.  The decision was vacated and remanded by the Court to the Board in order to comply with the February 2012 Joint Motion.

In June 2012, the Board determined that a 50 percent rating was warranted for the period from October 23, 1996, to May 10, 1998; and determined that a rating in excess of 50 percent was not warranted for the period prior to November 28, 2006.  The Board also found, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that the issue of entitlement to a TDIU had been raised by the record.  The Board remanded the TDIU claim for the RO to provide notification as to the requirements of a TDIU, and to determine whether the claim warranted consideration of a TDIU on an extraschedular basis.

The Veteran appealed the Board's June 2012 decision to the Court.  The decision was vacated by the Court in November 2012 pursuant to a Joint Motion to the extent the Board determined a rating in excess of 50 percent was not warranted for the period from October 23, 1996, to November 27, 2006.

In February 2013, the Board promulgated a decision denying a rating in excess of 50 percent for service-connected schizophrenia with depressive symptoms for the period from October 23, 1996, to November 27, 2006; and remanded the TDIU claim for further development.  

The Veteran appealed the Board's February 2013 decision to the Court.  By a February 2014 Order, the Court, pursuant to a Joint Motion, vacated the Board's decision to the extent it denied a rating in excess of 50 percent for the relevant period.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development necessary for the disposition of the issue(s) adjudicated by this decision have been completed.

2.  For the period from October 23, 1996, to November 27, 2006, the Veteran's service-connected schizophrenia with depressive symptoms was not manifested by severe impairment of social and industrial adaptability.  

3.  For the period from October 23, 1996, to November 27, 2006, the Veteran's service-connected schizophrenia with depressive symptoms was not manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for the Veteran's service-connected schizophrenia with depressive symptoms for the period from October 23, 1996, to November 27, 1996, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9211 (2013); 38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the Veteran's appeal arises from a disagreement with the initial rating assigned for his schizophrenia following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claim, to include those from his attorney, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which shows different symptoms than what is demonstrated by the evidence already of record for his service-connected disability regarding the period from October 23, 1996, to November 27, 2006.  Moreover, he was accorded VA medical examinations in March 2006 and October 2007 which evaluated the symptoms and severity of his service-connected schizophrenia with depressive symptoms.  These findings are consistent with the other evidence of record, and no inaccuracies or prejudice is demonstrated therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Further, any additional examination would relate to the nature and severity of the disability for the period subsequent to November 27, 2006; in other words, it would not be relevant to the issue being adjudicated by this decision.  Therefore, no additional examinations are warranted in this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board also observes that it previously determined in the prior June 2012 and February 2013 decision that the duties to notify and assist had been satisfied.  Neither the Court's November 2012 nor February 2014 Orders vacating these decisions, or the underlying Joint Motions, noted any error in this determination.  Rather, as detailed below, the Joint Motions essentially contended that the Board failed to address the evidence of record under the applicable rating criteria that was in effect prior to November 7, 1996.  No deficiencies in either the duty to notify or assist were identified.

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the duties to notify and assist, such would have surfaced in the Joint Motions or the Court Orders so that any deficiencies could be corrected.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Psychiatric disabilities are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders.  The Board notes that the regulations pertaining to mental disorders were revised during the course of this appeal.  Prior to November 7, 1996, schizophrenia was rated under 38 C.F.R. § 4.132, based upon the General Rating Formula for Psychotic Disorders. Effective November 7, 1996, the rating schedule for mental disorders was amended and redesignated as 38 C.F.R. § 4.130.  61 Fed. Reg. 52700  (Oct. (19968, 1996).  In pertinent part, schizophrenia was to be evaluated under the General Rating Formula for Mental Disorders.

The 2012 Joint Motion specifically directed the Board to evaluate the Veteran's claim based upon the General Rating Formula for Psychoneurotic Disorders that was in effect prior to November 7, 1996, and summarized this criteria.  Further, the 2014 Joint Motion acknowledged that the Board's February 2013 decision complied with this directive.  However, the 2014 Joint Motion also acknowledged that prior to November 7, 1996, schizophrenia was actually evaluated pursuant to General Rating Formula for Psychotic Disorders, and contended that this case should be remanded for the Board to address this criteria.  

The 2014 Joint Motion also stated that the General Rating Formula for Psychoneurotic Disorders was not applicable to the Veteran's condition.  As such, that criteria will not be addressed in this decision.

The General Rating Formula for Psychotic Disorders, in effect prior to November 7, 1996, provided that psychosis in full remission was assigned a zero (noncompensable) rating.  A 10 percent rating was assigned for mild impairment of social and industrial adaptability.  A 30 percent evaluation was warranted for definite impairment of social and industrial adaptability.  A 50 percent rating contemplates considerable impairment of social and industrial adaptability.  A 70 percent rating is warranted for less symptomatology such as to produce severe impairment of social and industrial adaptability, and a 100 percent rating is warranted for active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and it invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  

The Board notes that, in a precedent opinion dated in November 1993, the VA General Counsel concluded that the term "definite" is to be construed as "distinct, unambiguous, and moderately large in degree," and that it represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOGCPREC 9-93.  The Board is bound by this interpretation of the term "definite."  See 38 U.S.C.A. § 7104(c).  

Under the current schedular criteria, effective November 7, 1996, Diagnostic Code 9211 provides that schizoaffective disorder is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, other related regulations were amended in November 1996.  According to the amended rating criteria, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (1997to 2012).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (1997 to 2012).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  More recently, in   v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

Where a law or regulation changes after a claim is filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant must apply unless Congress or the Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, VA's General Counsel , in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.  

Analysis

In evaluating the appropriate rating for the Veteran's service-connected schizophrenia with depressive symptoms, the Board observes that the 2012 Joint Motion contended that the June 2012 Board decision was in error for failing to apply the old (i.e., pre-November 1996) criteria through the duration of the claim.  The 2014 Joint Motion made a similar assertion regarding the February 2013 Board decision, acknowledging that the prior Joint Motion had directed the Board to consider the wrong rating criteria for the pre-1996 period.  Significantly, neither of these Joint Motions appear to contend that there was any error in the Board's conclusion that a rating in excess of 50 percent was not warranted under the revised (i.e., since November 1996) rating criteria.  Nevertheless, in the present decision the Board will review whether the evidence indicates that a higher rating is warranted under either the old or revised criteria, with the revised criteria only be applicable for the period from the November 1996 effective date.

In order to properly adjudicate the Veteran's claim and analyze all evidence indicated in the various Joint Motions in this case, the Board will summarize the Veteran's claim to include records dated prior and subsequent to the period that is the focus of this case. 

On January 1981 VA examination, the Veteran reported feeling restless and thinking the world was against him.  He was constantly defending himself and was on edge.  He had been involved in many fights.  He had been working as a superintendent for 15 years until recently, when he could no longer lift heavy objects due to a hernia. 

An October 1985 psychiatric evaluation by Dr. C. revealed that the Veteran often heard voices from his son telling him to "go get him."  He was living in his own apartment with two friends who paid rent.  They shared food.  He stated that he slept all day and at night would go to a hang-out to get drugs.  He would get into knife fights with drug dealers.  He stated that he had lost his job as a superintendent when he had gotten into a fight with some tenants.  The examiner determined that the Veteran was living a "close to the edge" sort of life.  He probably required anti-psychotic drugs which he was getting on the street.  He was not adapted emotionally.  He was apparently self-sufficient.  He was not a candidate for vocational rehabilitation in the foreseeable future.  It was not likely the he could manage funds on his own behalf because he would probably use the funds for drugs and alcohol. 

A letter from a VA physician, dated in October 1996, asserted that the Veteran had been receiving psychiatric treatment by VA since the early 1980's and was currently paranoid.  The physician stated that his current condition was clearly similar to his condition in service.  While in service, he had been hospitalized and had heard voices telling him to harm others.

VA psychiatric treatment records reflect that in 1996, the Veteran was consistently described as oriented in all four spheres.  He did not have suicidal or homicidal ideations.  He was paranoid and did not like to leave the home due to anger and suspicion of others.  He had a good relationship with his son.  The continuing diagnosis was schizophrenia.  In October 1997, the Veteran was noted to look relaxed and well-rested.  He was not as angry as a few years ago.  His medication was helping him sleep.  In June 1998, he was switched to a different sleep aid.  His auditory hallucinations appeared significantly more prominent.  However, on follow-up it was found that the Veteran's sleep had improved and his overall psychotic symptoms were less intense on higher doses of medication.  In February 1999, the Veteran complained of depression and of being sad and tearful.  He was having problems with his son.  He was not suicidal.  His psychiatric medication was adjusted.  It was noted that he had previously tried to stop his schizophrenic medication a few years ago but had assaulted two individuals.  In March 1999, the Veteran reported an improvement of his mood for the past two weeks.  He had become more active and less withdrawn.  He was not completely over his depression but stated that he felt sixty percent better.  In May 1999, however, he felt that his depression was not better. 

VA psychiatric treatment records reflect that in February 2000, the Veteran had not been seen for several months.  He was feeling weak and tired and was hearing voices.  He had been out of medication for two months. Mental status examination reflected that he was unkempt and related in a distant fashion. His speech was sparse and not spontaneous.  He was vague and guarded.  There were no delusions.  He was not thought to be dangerous to himself or others.  He was to be tried on an atypical anti-psychotic.  In March 2000, he stated that he doing better on a different medication.  His anxiety was improved and the voices were gone.  He was still experiencing persecutory delusions.  He was sleeping a bit better but still complained of significant insomnia.  He was able to relate better and was more appropriate.  He was not suicidal or homicidal.  His schizophrenia medication was increased.  In May 2000, it was noted that he was doing well on medication and that his hallucinations were gone.  He remained depressed with insomnia. Mental status examination showed a sad mood with withdrawal.  There was sparse speech.  He was not suicidal or homicidal.  In July 2000, he reported that he had responded favorably to a change in medication.  He was no longer depressed and was sleeping well.  He had become more active and was no longer withdrawn.  His psychotic symptoms remained in abeyance.  In September 2000, he reported that he was feeling well.  He was not depressed or anxious. He was not hearing voices.  He drank one beer per day.  There were no delusions or hallucinations.  He had a constricted affect and sparse speech.  There was no formal thought disorder.  In November 2000, it was noted that he was doing much better on medication.  His depression was in remission as were his psychotic symptoms of hallucinations and delusions.  His mood was neutral.  He related better but was distant.

VA psychiatric treatments reflect that in January 2001, the Veteran reported some worsening of his depression with a sad mood.  He denied any other troubles and said that he was doing well.  He was not suicidal and there were no signs of hallucinations or delusions.  A June 2002 primary care note reflects that the Veteran was alert and oriented.  He had no hallucinations or delusions.  He was taking his medications.  His speech was normal.  His mood was mildly dysphoric, with congruent affect.  His thoughts were goal-oriented.  There were no gross cognitive deficits.  His behavioral controls were intact.  His only complaint was difficulty sleeping.  He was staying away from alcohol and drugs.  At another point in June 2002, he was assigned a global assessment of functioning (GAF) score of 50.  In February 2003, he stated that he did not think the Prozac was helping with his worry about his son who was away at school.  He denied any hallucinations or delusional thoughts.  He denied suicidal ideation or hallucinations.  He was assigned a GAF score of 60.  In April 2003, the Veteran reported that his sleep was better and he denied hallucinations or delusional thoughts.  He was alert and oriented to person, time, and place. His memory was intact.  His insight was fair and his judgment was good.  The impression was depression with psychosis.  The GAF score was 60.  In October 2003, the Veteran reported that his sleep had been good and his hallucinations were under control.  He denied hallucinations, delusional thoughts, or homicidal or suicidal ideations.  He was alert and oriented to person, place, and time.  His memory was intact.  His insight was fair and his judgment was good.  He had stopped taking Prozac due to lack of effectiveness and started a different medication instead. His GAF score was 60.

VA psychiatric treatment records reflect that in July 2005, the Veteran was alert and oriented.  His speech was normal.  His mood was approaching euthymic, with congruent affect.  His thoughts were goal-oriented. There were no gross cognitive deficits.  His behavioral controls were intact.  In December 2005 he reported that his sleep was poor.  His hallucinations were under control.

On March 2006 VA examination, the Veteran presented in a cooperative and responsive manner.  His attitude was one of mistrust of the VA.  He was courteous and interacted appropriately.  His formal thought disorder as well as his trouble with the English language affected his ability to give a structured timeline of events.  He felt that his current psychiatric medication helped him feel more relaxed and less angry and depressed.  He had stopped using illicit drugs 10 years previously.  He continued to experience auditory hallucinations but they were less intrusive and he was able to ignore them.  His mood was level but he remained suspicious of others.  He had persistent delusions of thought exertion and control.  He claimed to be less angry than in the past but still had bouts of occasional depression.  Mental status examination showed odd or inappropriate affective responses and a degree of tangential thinking.  The examiner had seen the patient on call on three occasions from 1997 to 2001.  Initially, the Veteran had presented with paranoid schizophrenic features and on the two subsequent occasions was experiencing bouts of depression.  His symptoms were concluded to be continuous and to have been fairly consistent across several decades.

VA treatment records reflect that in March 2006, the Veteran was alert and fully-oriented.  There was no loosening of associations or flight of ideas.  There was no tangential or circumstantial thinking.  He denied visual hallucinations.  There were no delusions or paranoid ideations.  There were auditory hallucinations.  His mood was anxious.  His affect was full range and appropriate to thought content.  His remote and recent memory was intact.  In August 2006, the Veteran reported that his auditory hallucinations resolved completely with an increase in medications.  He was feeling well and denied depressive symptoms.  There were no psychotic symptoms.  In March 2007, the Veteran was alert and fully oriented with no loosening of associations, flight of ideas, or tangential thinking.  He chronically heard voices saying bad things to him, but less often.  In July 2007 and in October 2007, he had the same symptoms as in March 2006.

In October 2007, the Veteran's treating VA psychiatrist submitted a statement that the Veteran had been in treatment since 1980.  He had been previously hospitalized for agitated paranoid schizophrenic exacerbations with auditory hallucinations and aggressiveness with paranoid delusions.  He last worked part-time before 1980 and has been unable to do any work since because of his psychiatric illness.  Progress was very poor and he was not anticipated to show any improvement.  He was on Abilify, Ambien, or Prozac.  The psychiatrist deemed the Veteran totally and permanently disabled by his psychosis.

On October 2007 VA examination, the Veteran reported that he lived by himself in a rented apartment where he had resided for more than 20 years.  His living situation was stable and secure.  He reported symptoms of auditory hallucinations about two to three times per week.  They were more frequent under stress.  He no longer acted on those voices due to medication.  He received some command hallucinations to go to the VA office, but not to harm anyone.  He reported a dysphoric mood and said that he was never happy.  His appetite was intact.  His energy was limited.  His motivation was intact.  He would go for daily walks.  He denied suicidal or homicidal ideations.  He had considerable anxiety when in crowds and in stores.  He could sometimes tolerate those events but sometimes had to leave.  He could get upset if he felt that someone was looking at him.  He generally could avoid a confrontation.  He had a continuing vulnerability of getting into conflicts.

With regard to social history, he reported that he had no contact with his five siblings.  He had been married twice and was divorced.  He had one son with whom he had no contact.  His other son lived with his mother.  He had a positive relationship with his second son.  He had offered his son the opportunity to live with him.  He reported that he was very isolated socially.  He reported periodic binges when he would stop taking medication and drink heavily, about two to three times per year. 

With regard to his employment history, he reported that he had not worked since 1980.  From the 1950s to 1980, he had worked as an assistant to a building super.  He reported that about six years ago he was arrested for an assault and that he had several other minor arrests on the street related to gambling. 

Mental status examination revealed that he was dressed casually and groomed neatly.  He was friendly and cooperative.  He was able to maintain eye contact. Speech and behavior were within normal limits.  His affect appeared in full range and appropriate to mood.  His mood was dysphoric and mildly anxious. He denied problems with sleep as long as he took his medications.  He slept approximately 10 to 12 hours per night.  His thought processes were organized and goal directed without indication of a thought disorder.  His thought content was remarkable for ongoing auditory hallucinations.  He denied suicidal or homicidal ideations.  He was oriented in all spheres, but stated that his concentration and memory were impaired.  He stated that he frequently lost things and was forgetful for recent events or information.  His insight and judgment appeared good.  The diagnosis was schizoaffective disorder.  A GAF score of 50 was assigned.  After reviewing the claims file, the examiner concluded that the Veteran's psychiatric incapacity was severe.  The patient was clearly severely impaired in functioning in daily life and was completely unemployable. 

In May 2011, a private psychiatrist reviewed the Veteran's claims file. The psychiatrist noted numerous references in the record to the presence of psychotic symptoms including auditory hallucinations, delusions, grossly inappropriate behavior, and a thought disorder, along with depressive symptoms and anxiety.  He reviewed the March 2006 VA examination which noted that the Veteran's symptoms had "remained fairly constant across several decades."  He noted that the treatment records dated from 1996 to 2009 showed symptoms including auditory hallucinations, thought insertion, paranoia with over-sedation from medication and non-compliance with prescriptions, insomnia, agitation, delusionality, anxiety, flat and inappropriate affect, tangential thinking, poverty of speech, depression, and poor hygiene.  The psychiatrist noted that the Veteran had been in receipt of SSA disability benefits due to his psychiatric condition since 1980 and that he had been awarded VA Pension due to his schizophrenia August 1982.  He felt that those two awards were indicative of a severe, 100 percent disability.  The psychiatrist found that the Veteran's symptoms had been fairly constant throughout the appeal period.  He stated that beginning with outpatient treatment in the 1980s, the Veteran's symptoms were somewhat less severe with regard to his violent behavior and drug abuse.  However, he still felt the Veteran's symptoms were life-long and chronic.  He believed the Veteran met the criteria for a 100 percent rating since 1996 in that he experienced intermittent auditory hallucinations, delusionality, and was easily agitated.  He had no functionality in a work setting.  He estimated the Veteran's GAF to be from 23 to 28 from 1996 to 2006.  He stated that functional impairments were present in several areas identified in the DSM-IV criteria.  He noted that such was not necessarily proof that his psychiatric impairment precluded him from securing or engaging in a substantially gainful occupation, however, it seemed more likely than not that his psychiatric illness did preclude such employment as the Veteran's illness had posed insurmountable impediments to his functioning in a social or occupational realm.  Most prominently, his auditory hallucinations and delusions created gross impairment in thought process and would lead to dysfunctional, and sometimes agitated, behaviors.  There was also ample evidence of impairment of activities of daily living.  Those chronic behavioral impairments precluded successful social and occupational activities which would require cooperative, reliable, effective, efficient, and creative performance. 

Based on the foregoing, the Board acknowledges as an initial matter that the Veteran's service-connected schizophrenia with depressive symptoms has resulted in occupational and social impairment.  However, all compensable evaluations under both the old and revised rating criteria specifically contemplate some level of occupational and/or social impairment.  The issue is whether the Veteran's level of such impairment during the October 23, 1996, to November 27, 2006, period was of such severity so as to warrant a rating in excess of 50 percent.  In making this determination, the Board has taken into account the Veteran's own anecdotal evidence regarding his occupational and social functioning, the competent medical opinions as to his overall functional ability, and the GAF scores assigned in this case.  The Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In support of the Veteran's claim for a higher rating, it has been contended, in essence, that the record reflects he has been unemployable due to his service-connected schizophrenia since 1980.  The Veteran's attorney has emphasized, in part, the findings of the May 2011 medical opinion from the private psychiatrist, as well as that of the October 2007 VA treating psychiatrist.  The attorney has contended that it is the content of these opinions as they relate to the Veteran's impairment during the relevant period and not the actual date of this evidence; i.e., in essence that it is irrelevant that these records are dated outside of the October 23, 1996, to November 27, 2006, period that is the focus of this appeal.  

The Board has taken careful consideration of both the October 2007 VA treating psychiatrist and May 2011 private psychiatrist's opinions, as well as the other evidence of record to include the October 2007 VA examination.  Moreover, the Board has also considered the fact that the Veteran has been in receipt of SSA disability benefits since the 1980s, and found to be entitled to VA pension benefits based upon his schizophrenia from the 1980s as well.  However, the Board must also point out that these findings were based upon the nature and severity of the Veteran's schizophrenia at the time they were made.  For example, the evidence of record from the 1980s does indicate significant impairment due to the schizophrenia, to include the 1985 assessment from Dr. C that the Veteran was not a candidate for vocational rehabilitation in the foreseeable future.  Nevertheless, the evidence of record from the 1990s, to include the various treatment records summarized above, indicate the Veteran demonstrated improvement with his symptoms due to medication and other treatment.  The October 2007 VA treating psychiatrist and May 2011 private psychiatrist's opinions were made in a period of time that VA has already recognized as warranting a 100 percent rating.

The Board does not dispute that both the October 2007 statement from the VA treating psychiatrist and the May 2011 statement from the private psychiatrist made opinions regarding the level of occupational and social impairment since the 1980s.  However, the Board finds other deficiencies in these statements which reflect they warrant little or no probative value in assigning the appropriate disability rating for the October 23, 1996, to November 27, 2007 period.  For example, neither of their opinions are consistent with the fact that the treatment records during this period reflect the Veteran's symptoms responded well to medication and other treatment.  

The Board also observes that the May 2011 private psychiatrist's statement noted, in part, the fact that the Veteran had been in receipt of SSA disability benefits and VA nonservice-connected pension benefits since the 1980s in support of the opinion reached.  However, the standards for these benefits are different from those of the current claim.  Moreover, the findings of SSA are not controlling in the adjudication of VA benefits.  Murincsac v. Derwinski, 2 Vet. App. 363, 370 (1992).

The Board also finds it significant that the May 2011 private psychiatrist assigned a GAF score to be from 23 to 28 from 1996 to 2006, which is inconsistent with the treatment records during this period which predominantly showed a GAF of 60 as well as other GAFs of 50.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  
A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Other than the fact that the record indicates the Veteran did experience intermittent hallucinations during this period, which was treated by an adjustment in medication, the treatment records during the October 1996 to November 2006 period do not reflect the type of findings contemplated by the GAF score of 23 to 28 assigned by the private psychiatrist.  Rather, the treatment records indicate that his overall disability was of a more moderate nature as exemplified by the multiple GAF scores in the 50 to 60 range during this period.  This finding is also supported by the fact that the evidence during this period indicates the Veteran has never reported having panic attacks; he has been shown to be able to live independently in the same apartment for many years; the examples of impaired impulse control such as unprovoked irritability with periods of violence occurred prior to the appeal period; . treatment records reflects the Veteran reported that he was able to remove himself from situations in which he felt that he was being looked at the wrong way; and he was no longer involved with street drugs during this period which the records from the 1980s indicated was a significant factor in his overall impairment at that time.  The record also indicates that he was able to cooperate with his psychiatrists, he kept his appointments, and he had a relationship with his son.

In view of the foregoing, the Board finds that while the Veteran did have occupational and social impairment for the period from October 23, 1996, to November 27, 1996, due to his service-connected schizophrenia with depressive symptoms it was not of such severity as to constitute severe impairment of social and industrial adaptability.  Therefore, he did not meet or nearly approximate the criteria for a rating in excess of 50 percent under the old criteria in effect prior to November 7, 1996.

The Board also notes the Veteran's attorney has contended the evidence reflects the Veteran is unemployable due to his service-connected schizophrenia, and that the pre-November 1996 rating criteria provided for a 100 percent rating was warranted when a claimant was demonstrably unable to obtain or retain employment.  This rating criteria was noted in the 2012 Joint Motion.  However, this assertion was made in regard to the criteria for a 100 percent rating under the General Rating Formula for Psychoneurotic Disorders, which the more recent 2014 Joint Motion stated was not applicable to the Veteran's case.  As noted above, the Formula for Psychotic Disorders indicates that total occupational and social impairment is required for a 100 percent rating.  As detailed above, the Board has already determined that the evidence of record indicates that the level of occupational and social impairment was of a moderate degree during this period.  The Board further finds that, for the period from October 23, 1996, to November 27, 2006, the record does not reflect the Veteran's service-connected schizophrenia with depressive symptoms was manifested by active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.

In regard to the revised criteria in effect since November 7, 1996, the Board finds that for the period from October 23, 1996, to November 27, 1996, the Veteran's service-connected schizophrenia with depressive symptoms was not manifested by deficiencies in most areas, to include the inability to establish and maintain effective relationships.  As detailed above, the Board has determined that his overall occupational and social impairment during this period was predominantly moderate in degree, and that he did demonstrate the ability to establish and maintain effective relationships to include with his son and treatment providers.  He was also able to maintain his activities of daily living.

The Board also finds the Veteran does not have the specific symptomatology associated with a higher rating under the revised criteria; or symptoms of similar severity, frequency, and duration.  See Vazquez-Claudio, supra.  The records consistently reflect he denied suicidal ideation during the relevant period.  There were no examples of obsessional rituals which interfere with routine activities.  As already noted, the examples of impaired impulse control such as unprovoked irritability with periods of violence occurred prior to the appeal period.  The Board further observes that there was no indication of spatial disorientation or neglect of personal appearance and hygiene during the relevant October 1996 to November 2006 period.  Rather, the Veteran was found consistently be alert and oriented in all spheres.  There was no indication that he was unable to care for himself with regard to hygiene at any point during the pendency of the appeal.  Although in 2000 he appeared disheveled on examination, once he restarted his medication, he reported doing well and was no long having hallucinations.  Lastly, although there is evidence that the Veteran had difficulty in adapting to stressful circumstances including work or a work like setting and had difficulty establishing and maintaining effective relationships, the Board finds that those symptoms are accounted for in the 50 percent rating.  Although there was difficulty in establishing relationships, the evidence weighs against a finding that he was unable to establish effective relationships.  Rather, he was able to cooperate with his psychiatrists, he kept his appointments, and he had a relationship with his son.  With regard to his ability to handle stress, it is evident that during the period in question he was able to maintain his own quality of life in ways that reduced stressful occurrences.  He could leave a store if he needed to and also was able to either ignore the auditory hallucinations or resolve them through medication adjustments.

The Board also finds that for the period from October 23, 1996, to November 27, 2006, the Veteran's service-connected schizophrenia with depressive symptoms was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board has already determined that the Veteran's overall occupational and social impairment was of a moderate degree during this period, and not total.  His thought process and content were routinely described as organized and goal-directed.  Although he did have intermittent hallucinations during this period, they were effectively treated with adjustments to medication.  The Board also reiterates there was no indication of spatial disorientation or neglect of personal appearance and hygiene during this period.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 50 percent under the revised criteria either.

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 50 percent for the Veteran's service-connected schizophrenia with depressive symptoms during the period from October 23, 1996, to November 27, 2006, under either the old or revised rating criteria.  In making this determination, the Board considered the applicability of "staged" rating(s) pursuant to Fenderson, supra.  However, the symptomatology of this service-connected disability appears to have been consistent during the relevant period; i.e., there were no distinctive period(s) where the Veteran met or nearly approximated the criteria for a rating in excess of 50 percent under either the old or revised criteria.  Therefore, assignment of "staged" rating(s) is not warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected schizophrenia with depressive symptoms with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Board's focus in evaluating the disability under the old criteria was the Veteran's overall occupational and/or social impairment due to this service-connected disability.  Pursuant to Mauerhan, supra, and Vazquez-Claudio, supra, the Board also focused on the overall occupational and/or social impairment in evaluating the disability under the revised criteria even though specific symptoms were also noted.  For the reasons detailed above, the Board found that this impairment was adequately reflected by the schedular rating of 50 percent under both the old and revised criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected schizophrenia with depressive symptoms for this period, and referral for consideration of extraschedular rating is not warranted.






ORDER

Entitlement to an initial rating in excess of 50 percent for service-connected schizophrenia with depressive symptoms for the period from October 23, 1996, to November 27, 2006, is denied.


REMAND

As noted in the Introduction, the Board remanded the Veteran's TDIU claim in June 2012  and February 2013 for further development to include providing the Veteran with adequate notification, and consideration of whether TDIU was warranted on an extraschedular basis.  The documents assembled for the Board's review, to include Virtual VA/VBMS, do not reflect such development has, as yet, been accomplished.

The Court has held that, where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide to the Veteran and his representative notice regarding the elements required to establish entitlement to a TDIU, and provide them appropriate time in which to respond.

2.  Thereafter, adjudicate the issue of entitlement to a TDIU prior to November 28, 2006, to specifically include consideration of whether referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration is warranted for assignment of a TDIU on an extra-schedular basis, per 38 C.F.R. § 4.16(b) . 

If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


